Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 28, 1972, convicting him, after trial, of criminally selling a dangerous drug in the third degree (two counts) and criminally possessing a dangerous drug in the fourth and sixth degrees (four counts) and imposing sentence. By an order dated July 29, 1974, this court reversed the judgment and ordered a new trial, on the authority of People v Goggins (34 NY2d 163). On October 30, 1975 the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (People v Pena, 45 AD2d 1038, revd 37 NY2d 642). Judgment affirmed. The trial court properly refused to compel disclosure of an informant’s identity (People v Pena, 37 NY2d 642, supra) and the sentence imposed was not excessive. Gulotta, P. J„ Hopkins, Martuscello, Christ and Shapiro, JJ., concur.